In an action in which the plaintiff wife was granted a judgment of divorce, she appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, entered August 21, 1975, as, upon defendant’s motion to modify the said judgment, (1) limited her exclusive possession of the marital residence to a period of 60 days after entry of said order, after which the property was to be sold for a certain sum, (2) reduced alimony and child support payments, (3) denied her request for a further counsel fee and (4) failed to direct defendant to continue to make mortgage payments on the marital premises through his mortgage payment disability policy. Order affirmed insofar as appealed from, without costs or disbursements. There was substantial evidence to support the order in all respects. With regard to the ordered sale of the house, there was considerable evidence of the circumstances of its occupancy, the need for the house, etc. Plaintiff has failed to show any reasons, in addition to those already presented, with regard to her need to retain the house. The exercise by Special Term of its equitable power to order the sale was proper and, in our opinion, correct. Latham, Acting P. J., Hargett, Christ, Shapiro and Titone, JJ., concur.